Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 18, 19, 23, 24, 27, 28, 32, 34-37, 43-45 are rejected under 35 U.S.C. 103 as being unpatentable over Gagnon et al. (Pub. No.: US 2017/0073073 A1) in view of Ramey (Pub. No.: US 2014/0265934 A1), Fushimi (Pub. No.: US 2014/0070706 A1) and Kohmoto et al. (Pub. No. US 2015/0129724 A1).

Regarding claim 18, Gagnon teaches a touch panel (FIG. 6-8, touch-screen 118) for controlling (paragraph [0127], the passenger input device 118 (also referred to as a passenger interface 118) may be a control panel incorporated into an armrest of the seat. Alternatively, the passenger input device 118 may be a touch-screen 
Interface)  a light device (FIG. 6-8. light fixture 22 generating a light column 114) arranged in a vehicle (FIG. 6-8, lighting system 10 is in the vehicle compartment 12, see 

controlling a direction of lighting emitted by the light device (paragraph [0155], “the trajectories of the hand sensing column 110 and the light column 114 have been 
changed, by the controller 100 (or other control processor and/or system), to accommodate the change in the location of the hands 108 of the passenger” and paragraph [0126], “a passenger input device 118 may be connected to the controller 100 via a communication line 120.  It is contemplated that the passenger 82 may desire to adjust aspects of the light column 114 to suit personal tastes); and 

controlling a light intensity of the light device (paragraph [0155], “the controller 100 to adjust one or more of the lighting parameters associated with the light source 106.Lighting parameters include, but are not limited to light intensity, light color, light beam direction, light beam size”);

wherein the light device includes at least one light source (FIG. 6-8, light source 106),

Gagnon does not disclose a first area and a second area wherein the first area and the second area lie on an area of one screen, wherein when a finger touches the second area, the light intensity of the light device is changed according to a continuous touch motion of the finger.

Ramey teaches a first area (FIG. 4, 196) and a second area (FIG. 4, 198) wherein the first area (FIG. 4, 196) and the second area (FIG. 4, 198) lie on an area of one screen (FIG. 4, touch screen display 190), wherein when a finger touches the second area, the light intensity of the light device is changed according to a continuous touch motion of the finger (paragraph [0035], “the user's finger(s) or hand may be used to tap, swipe or drag, hover, touch and hold, single-touch, double-touch, triple-touch, etc. one or more of the lighting sectors 146 and illuminate the light elements 144 in those sector(s) (i.e., turn them ON). And for example, the user's finger(s) or hand may then re-tap, re-touch, re-swipe, etc. the same lighting sectors 146 or light elements 144 to control various characteristics of the emitted light such as brightness or intensity, color or wavelength, etc.”).

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Gagnon in view of Ramey to incorporate two areas lie on a same screen and touch screen drag or swipe capability for easy user friendly touch-screen operation.

Ramey further teaches the second area is located to a left side with respect to the first area (FIG. 2, 196 is left of 198).

However Ramey does not expressly disclose the second area is located to a right side with respect to the first area.

At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to arrange first area and the second area on touch screen left or right to each other does not affect their functionality/use because Applicant has not disclosed that the second area is located to a right side with respect to the first area provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the second area is located to a left side with respect to the first area.
Therefore, it would have been an obvious matter of design choice to modify Ramey to obtain the invention as specified in the claim.

Ramey teaches control various characteristics of the emitted light with finger movement (paragraph [0035], “the user's finger(s) or hand may then re-tap, re-touch, re-swipe, etc. the same lighting sectors 146 or light elements 144 to control various characteristics of the emitted light such as brightness or intensity, color or wavelength, etc.”) and Gagnon teaches in FIG. 12- FIG. 15 light direction is changed hand sensing but does not explicitly disclose when continuous finger contact motion is detected while the finger is in contact with the first area, the direction of lighting emitted by the light device is displaced according to a direction of the movement.

Fushimi teaches when continuous finger contact motion is detected while the finger is in contact with the first area, the direction of lighting emitted by the light device 

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Gagnon and Ramey in view of Fushimi to incorporate the direction of lighting emitted by the light device is displaced according to a direction according finger movement as the operation indication patterns are suitably used for setting the lighting information of a lighting apparatus  that can change the irradiation range (beam angle) and the optical axis of the illumination light (paragraph [0094]).

Combination of Gagnon, Ramey and Fushimi teaches touch panel but does not disclose is the touch panel provided detachably in a rear seat.

Kohmoto teaches the touch panel is provided detachably in a rear seat (paragraph [0003], “a support device attached to various places such as a dashboard of a vehicle, a back face of a seat, and a wall of a room, an electronic device is detachably supported” and paragraph [0018], “he holder 10 may be secured to other places such as a seat of various vehicles like passenger vehicles, trains, and air planes, or a wall of a room and [0019], “the electronic device are not limited to the tablet 11, and may be 


It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Gagnon, Ramey and Fushimi in view of Kohmoto to incorporate provided detachably in a rear seat that passengers other than driver can use it.  

Regarding claim 19, Gagnon as modified above further teaches sensors (Gagnon, FIG. 6-8, 104, light sensor) but does not explicitly disclose the touch panel including a sensor.

Ramey further teaches the touch panel including a sensor (FIG. 2, sensing system 140, paragraph [0029], “The sensing system 140 may be responsive to the proximity, contact, and/or touch of an object, such as a human hand”).

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Gagnon in view of Ramey to incorporate sensing system that the user may illuminate regions of the vehicle headliner by touch and additionally configure lighting characteristics such as color and brightness (Ramey, paragraph [0026])

Regarding claim 23, Gagnon as modified above further teaches at least one light device is controlled via the touch panel (paragraph [0126], “a passenger input device 118 may be connected to the controller 100 via a communication line 120.  It is 
contemplated that the passenger 82 may desire to adjust aspects of the light column 114 to suit personal tastes” and [0127], the passenger input device 118 may be a touch-screen Interface]).

Regarding claim 27, Gagnon teaches a touch panel (FIG. 6-8, touch-screen 118) located inside the vehicle (FIG. 6-8, lighting system 10 is in the vehicle compartment 12, see FIG. 1) for detecting a touch by a detection object (paragraph [0126], “Inputs provided via the passenger input device 118 are transmitted, as passenger signals, to the controller 100).

a control unit (FIG. 6-8, 100) configured to control the light device according to a position at which the detection object is in contact with the touch panel (paragraph [0118]); wherein, 

the control unit controls a direction of lighting emitted by the light device (paragraph [0123], “the trajectories of the hand sensing column 110 and the light column 114 have been changed, by the controller 100 (or other control processor and/or system), to accommodate the change in the location of the hands 108 of the passenger” and paragraph [0126], “a passenger input device 118 may be connected to the controller 100 via a communication line 120.  It is contemplated that the passenger 82 
wherein the light device includes at least one light source (FIG. 6-8, light source 106),

Gagnon does not explicitly teaches a first area and a second area wherein the first area and the second area lie on an area of one screen, wherein when a finger touches the second area, the light intensity of the light device is changed according to a continuous touch motion of the finger.
 
Ramey teaches a first area (FIG. 4, 196) and a second area (FIG. 4, 198) wherein the first area (FIG. 4, 196) and the second area (FIG. 4, 198) lie on an area of one screen (FIG. 4, touch screen display 190), wherein when a finger touches the second area, the light intensity of the light device is changed according to a continuous touch motion of the finger (paragraph [0035], “the user's finger(s) or hand may be used to tap, swipe or drag, hover, touch and hold, single-touch, double-touch, triple-touch, etc. one or more of the lighting sectors 146 and illuminate the light elements 144 in those sector(s) (i.e., turn them ON). And for example, the user's finger(s) or hand may 

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Gagnon in view of Ramey to incorporate two areas lie on a same screen and touch screen drag or swipe capability for easy user friendly touch-screen operation.

Ramey further teaches the second area is located to a left side with respect to the first area (FIG. 2, 196 is left of 198).

However Ramey does not expressly disclose the second area is located to a right side with respect to the first area.

At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to arrange first area and the second area on touch screen left or right to each other does not affect their functionality/use because Applicant has not disclosed that the second area is located to a right side with respect to the first area provides an advantage, is used for a particular purpose , or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the second area is located to a left side with respect to the first area.

Ramey teaches control various characteristics of the emitted light with finger movement (paragraph [0035], “the user's finger(s) or hand may then re-tap, re-touch, re-swipe, etc. the same lighting sectors 146 or light elements 144 to control various characteristics of the emitted light such as brightness or intensity, color or wavelength, etc.”) and Gagnon teaches in FIG. 12- FIG. 15 light direction is changed hand sensing but does not explicitly disclose when continuous finger contact motion is detected while the finger is in contact with the first area, the direction of lighting emitted by the light device is displaced according to a direction of the movement.

Fushimi teaches when continuous finger contact motion is detected while the finger is in contact with the first area, the direction of lighting emitted by the light device is displaced according to a direction of the movement (FIG. 19 C shows moving beam angle 20 i.e. lighting direction by moving finger and paragraph [0092], “a beam angle bar displayed in the vertical direction are used as the second graphic, as illustrated in FIG. 18C, if the lighting apparatus 2 can change the dimming ratio and the irradiation range (beam angle) of the illumination light”).

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Gagnon and Ramey in view of Fushimi to incorporate the direction of lighting emitted by the light device is displaced according to a direction according finger movement as the operation indication patterns are 

Combination of Gagnon, Ramey and Fushimi teaches touch panel but does not disclose is the touch panel provided detachably in a rear seat.
Kohmoto teaches the touch panel is provided detachably in a rear seat (paragraph [0003], “a support device attached to various places such as a dashboard of a vehicle, a back face of a seat, and a wall of a room, an electronic device is detachably supported” and paragraph [0018], “he holder 10 may be secured to other places such as a seat of various vehicles like passenger vehicles, trains, and air planes, or a wall of a room and [0019], “the electronic device are not limited to the tablet 11, and may be 
another electronic device such as a tablet PC, an electronic reader, a television receiver, a display”).

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Gagnon, Ramey and Fushimi in view of Kohmoto to incorporate provided detachably in a rear seat that passengers other than driver can use it.  

Regarding claim 28, Gagnon teaches sensors (FIG. 6-8, 104, light sensor) but does not explicitly disclose the touch panel including a sensor.

Ramey further teaches the touch panel including a sensor (FIG. 2, sensing system 140, paragraph [0029], “The sensing system 140 may be responsive to the proximity, contact, and/or touch of an object, such as a human hand”).

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Gagnon in view of Ramey to incorporate sensing system that the user may illuminate regions of the vehicle headliner by touch and additionally configure lighting characteristics such as color and brightness (Ramey, paragraph [0026])

Regarding claim 32, Gagnon as modified above further teaches one touch panel is provided per one light device (Gagnon, FIG. 6-8. 118).

Regarding claim 34, Gagnon as modified above further teaches the control unit includes a CPU (Gagnon, Paragraph [0123], “Control processor or system”).

Regarding claim 35, Gagnon teaches a method of controlling (FIG. 6-8, controller 100, and paragraph  [0155], the controller 100 to adjust one or more of the lighting parameters associated with the light source 106) a light device (FIG. 6-8], 22, light fixture) provided in a vehicle (paragraph [0004], A vehicle) with a touch panel (FIG. 6-8, 118), comprising: 



controlling (FIG. 6-8], controller 100) the light device according to the position touched by the detection object (paragraph [0118]); wherein controlling the light device includes changing a direction of lighting emitted by the light device according to the touched position (paragraph [0123], “the trajectories of the hand sensing column 110 and the light column 114 have been changed, by the controller 100 (or other control processor and/or system), to accommodate the change in the location of the hands 108 of the passenger” and paragraph [0126], “a passenger input device 118 may be connected to the controller 100 via a communication line 120.  It is contemplated that the passenger 82 may desire to adjust aspects of the light column 114 to suit personal tastes”), and changing light intensity of the light device according to the touched position (paragraph [0155], “the controller 100 to adjust one or more of the lighting parameters associated with the light source 106.Lighting parameters include, but are not limited to light intensity, light color, light beam direction, light beam size”).

wherein the light device includes at least one light source (FIG. 6-8, light source 106),

Gagnon does not explicitly teaches a first area and a second area wherein the first area and the second area lie on an area of one screen, wherein when a finger 
 
Ramey teaches a first area (FIG. 4, 196) and a second area (FIG. 4, 198) wherein the first area (FIG. 4, 196) and the second area (FIG. 4, 198) lie on an area of one screen (FIG. 4, touch screen display 190), wherein when a finger touches the second area, the light intensity of the light device is changed according to a continuous touch motion of the finger (paragraph [0035], “the user's finger(s) or hand may be used to tap, swipe or drag, hover, touch and hold, single-touch, double-touch, triple-touch, etc. one or more of the lighting sectors 146 and illuminate the light elements 144 in those sector(s) (i.e., turn them ON). And for example, the user's finger(s) or hand may then re-tap, re-touch, re-swipe, etc. the same lighting sectors 146 or light elements 144 to control various characteristics of the emitted light such as brightness or intensity, color or wavelength, etc.”).

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Gagnon in view of Ramey to incorporate two areas lie on a same screen and touch screen drag or swipe capability for easy user friendly touch-screen operation.

Ramey further teaches the second area is located to a left side with respect to the first area (FIG. 2, 196 is left of 198).



At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to arrange first area and the second area on touch screen left or right to each other does not affect their functionality/use because Applicant has not disclosed that the second area is located to a right side with respect to the first area provides an advantage, is used for a particular purpose , or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the second area is located to a left side with respect to the first area.
Therefore, it would have been an obvious matter of design choice to modify Ramey to obtain the invention as specified in the claim.
Ramey teaches control various characteristics of the emitted light with finger movement (paragraph [0035], “the user's finger(s) or hand may then re-tap, re-touch, re-swipe, etc. the same lighting sectors 146 or light elements 144 to control various characteristics of the emitted light such as brightness or intensity, color or wavelength, etc.”) and Gagnon teaches in FIG. 12- FIG. 15 light direction is changed hand sensing but does not explicitly disclose when continuous finger contact motion is detected while the finger is in contact with the first area, the direction of lighting emitted by the light device is displaced according to a direction of the movement.



It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Gagnon and Ramey in view of Fushimi to incorporate the direction of lighting emitted by the light device is displaced according to a direction according finger movement as the operation indication patterns are suitably used for setting the lighting information of a lighting apparatus  that can change the irradiation range (beam angle) and the optical axis of the illumination light (paragraph [0094]).

Combination of Gagnon, Ramey and Fushimi teaches touch panel but does not disclose is the touch panel provided detachably in a rear seat.
Kohmoto teaches the touch panel is provided detachably in a rear seat (paragraph [0003], “a support device attached to various places such as a dashboard of a vehicle, a back face of a seat, and a wall of a room, an electronic device is detachably supported” and paragraph [0018], “he holder 10 may be secured to other places such 
another electronic device such as a tablet PC, an electronic reader, a television receiver, a display”).

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Gagnon, Ramey and Fushimi in view of Kohmoto to incorporate provided detachably in a rear seat that passengers other than driver can use it.

Regarding claim 36, Gagnon as modified above Ramey teaches first area for brightness and end second area regional control (Ramey, FIG. 2) the first area is an area where only the direction of lighting is controlled and the second area is an area where only the light intensity of the light device is controlled (Ramey teaches first area for brightness and end second area regional control (FIG. 2) where Gagnon teaches two different controls are direction and emission range of lighting device).

Regarding claim 37, Gagnon as modified above  further teaches the direction of lighting and the size of the light intensity of the light device are controlled separately  (Gagnon FIG. 6-8) and paragraph [0155], “controller to adjust one or more of the lighting parameters associated with the light source.  Lighting parameters include, but are not light beam direction, light beam size, any pattern projected by the light source 106, and the shape of the projected light pattern”).

Regarding claim 43, Gagnon as modified above further teaches it is determined whether an action on the touch panel has been performed by one finger, and if the action has been performed by one finger, an operation of the light device is performed which corresponds to the action by one finger (Ramey, paragraph [0003], “a touch sensitive light for a vehicle interior having an illumination surface and multiple bulbs, the illumination surface having a matrix of electrodes which provide control over the bulbs when a user swipes a finger over the surface”).

Regarding claim 44, Gagnon as modified above further teaches the continuous finger contact motion is a swipe motion by one finger (Ramey paragraph [0035], “the user's finger(s) or hand may be used to tap, swipe or drag, hover, touch and hold, single-touch, double-touch, triple-touch, etc. one or more of the lighting sectors 146 and illuminate the light elements 144 in those sector(s)”).

Regarding claim 45, Gagnon as modified above further teaches the continuous touch motion of the finger on the second area is a continuous touch motion of the finger along an axis (Ramey, FIG. 4, area 198 is right side of the area 196 in horizontal direction and paragraph [0035], “the user's finger(s) or hand may be used to tap, swipe or drag, hover, touch and hold, single-touch, double-touch, triple-touch, etc. one or more of the lighting sectors 146 and illuminate the light elements 144 in those sector(s)”).

Claims 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Gagnon, Ramey, Fushimi and Kohmoto as applied to claim 18, and 27 above, and further in view Ryochi (JP 2013169960, machine translation).

Regarding claim 38, combination of Gagnon, Ramey and Fushimi teaches limitation of claim 18 but does not disclose the touch panel and the light device are on an inside of a cabin of the vehicle. 
Ryochi further teaches the touch panel and the light device are on an inside of a cabin of the vehicle (FIG. 4, 6).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Gagnon, Ramey, Fushimi and Kohmoto in view of Ryochi to incorporate touch inside cabin the passengers other than driver of the vehicle can use it too.

Regarding claim 39, combination of Gagnon, Ramey and Fushimi teaches limitation of claim 18 but does not disclose the light device is installed on a ceiling of the vehicle.
Ryochi further teaches the light device is installed on a ceiling of the vehicle (paragraph [0020], the ceiling lighting device 3 has a case 12 attached to the outer surface of the central pillar 11 of the vehicle).


Response to Arguments
Applicant’s arguments with respect to amendment claim(s) 18, 27 and 35  have been considered but are moot because the new ground of rejection and new reference  with combination of other references applied for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612.  The examiner can normally be reached on M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        



/SYED M KAISER/Examiner, Art Unit 2844